Exhibit 10.10

GUARANTY

GUARANTY, dated as of August 14, 2008, made by each of the undersigned (each a
“Guarantor”, and collectively, the “Guarantors”), in favor of the “Investors”
(as defined below) and PORTSIDE GROWTH & OPPORTUNITY FUND, a company organized
under the laws of the Cayman Islands, in its capacity as collateral agent for
the Investors (in such capacity, the “Collateral Agent”).

W I T N E S S E T H :

WHEREAS, pursuant to the Purchase Agreement, dated as of August 14, 2008, (as
amended, restated, supplemented, replaced, modified or otherwise changed from
time to time, the “Purchase Agreement”), among Nanogen, Inc., a Delaware
corporation (the “Company”) and each party listed as a “Investor” on the
Schedule of Investors (collectively, the “Investors”) attached thereto, the
Company has agreed to issue, and each Investor has agreed to purchase, the Notes
referred to in the Purchase Agreement (as amended, restated, supplemented,
replaced, modified or otherwise changed from time to time, collectively, the
“Notes”)

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of August 14,
2008 (as amended, restated, supplemented, replaced, modified or otherwise
changed from time to time, the “Elitech Purchase Agreement” and collectively
with the Purchase Agreement, the “Purchase Agreements”) between the Company and
Financière Elitech SAS, a société par actions simplifiée formed under the laws
of France (for the purposes of this Guaranty, also an Investor), the Company has
agreed to issue, and the Investor has agreed to purchase, the Notes referred to
in the Elitech Purchase Agreement;

WHEREAS, the Purchase Agreements require that the Guarantors execute and
deliver, (i) this guaranty guaranteeing all of the obligations of the Company
under the Purchase Agreements, the Notes and the Transaction Documents (defined
below) and (ii) a Security Agreement dated the date hereof, for the benefit of
the Collateral Agent, granting the Collateral Agent on behalf of the Investors,
a lien in all of the U.S. Guarantors’ personal property (the “Security
Agreement”); and

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor;

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Investors to perform under the Purchase Agreements, each
Guarantor hereby agrees with each Investor as follows:

SECTION 1. Definitions. Reference is hereby made to the Purchase Agreements and
the “Notes” (as defined) in and issued pursuant to the Purchase Agreements and
(as such Notes may be amended, restated, replaced or otherwise modified from
time to time in accordance with the terms thereof, collectively, the “Notes”)
for a statement of the terms thereof.



--------------------------------------------------------------------------------

All terms used in this Guaranty, which are defined in the Purchase Agreements or
the Notes and not otherwise defined herein, shall have the same meanings herein
as set forth therein. For the purposes of this Agreement, “Transaction
Documents” shall include the “Transaction Documents” as defined in the Purchase
Agreements, but shall not include the Elitech Guarantee (as defined therein) or
any documents or agreements relating to or entered in connection with the
Indenture, any Existing Securities Purchase Agreement, Existing Notes, Existing
Warrants, Existing Exchange Agreements, Existing Exchange Notes, Existing
Security Documents, New Amendment and Exchange Agreement and New Exchanged Notes
(each as defined in the Purchase Agreements).

SECTION 2. Guaranty. The Guarantors, jointly and severally, hereby
unconditionally and irrevocably, guaranty the punctual payment, as and when due
and payable, by stated maturity or otherwise, of all obligations of the Company
from time to time owing by it in respect of the Purchase Agreements, the Notes
and the other Transaction Documents, including, without limitation, all
principal of and all interest on the Notes (including, without limitation, all
interest that accrues after the commencement of any Insolvency Proceeding of any
Guarantor, whether or not the payment of such interest is unenforceable or is
not allowable due to the existence of such Insolvency Proceeding), and all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under any of the Transaction Documents (such obligations, to
the extent not paid by the Company, being the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including reasonable counsel fees and
expenses) reasonably incurred by the Collateral Agent or any Investor in
enforcing any rights under this Guaranty. Without limiting the generality of the
foregoing, each Guarantor’s liability hereunder shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Company
to the Collateral Agent or any Investor under the Purchase Agreements and the
Notes but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Guarantor or the Company
(each, a “Transaction Party”).

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

(a) The Guarantors, jointly and severally, guaranty that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction (other than mandatory public policy
rules of the jurisdiction where enforcement against any Guarantor is sought)
affecting any of such terms or the rights of the Collateral Agent or any
Investor with respect thereto. The obligations of each Guarantor under this
Guaranty are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against any Guarantor to enforce such
obligations, irrespective of whether any action is brought against any
Transaction Party or whether any Transaction Party is joined in any such action
or actions. To the maximum extent permitted by the national law of any
Guarantor, the liability of any Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives, to the extent permitted by law, any defenses it may
now or hereafter have in any way relating to, any or all of the following:

(i) any lack of validity or enforceability of any Transaction Document or any
agreement or instrument relating thereto;

 

- 2 -



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;

(iii) any taking, exchange, release or non-perfection of any Collateral (as
defined in the Security Agreement), or any taking, release or amendment or
waiver of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

(iv) any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party; or

(v) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Collateral Agent that
might otherwise constitute a defense available to, or a discharge of, any
Transaction Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Collateral Agent or any other Person upon
the insolvency, bankruptcy or reorganization of any Transaction Party or
otherwise, all as though such payment had not been made.

(b) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until the indefeasible cash payment in full of the Guaranteed
Obligations (other than inchoate indemnity obligations) and/or complete
conversion of all of the Company’s obligations under the Notes to equity
securities of the Company and payment of all other amounts payable under this
Guaranty (other than inchoate indemnity obligations) and shall not terminate for
any reason prior to the Maturity Date of the Notes (other than payment in full
of the Notes and/or complete conversion of all of the Company’s obligations
under the Notes to equity securities of the Company) and (ii) be binding upon
each Guarantor and its respective successors and assigns. This Guaranty shall
inure to the benefit of and be enforceable by the Collateral Agent and its
successors, and permitted pledgees, transferees and assigns. Without limiting
the generality of the foregoing sentence, the Collateral Agent or any Investor
may pledge, assign or otherwise transfer all or any portion of its rights and
obligations under and subject to the terms of any Transaction Document to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Collateral Agent or Investor herein
or otherwise, in each case as provided in the Purchase Agreements or such
Transaction Document. Notwithstanding the foregoing and for the avoidance of
doubt, this Guaranty will expire and each Guarantor will be released from its
obligation hereunder upon the earlier of payment in full and/or complete
conversion of the Obligations (other than inchoate indemnity obligations) to
equity securities of the Company.

SECTION 4. Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Collateral Agent or any Investor exhaust any right or take
any action against any Transaction

 

- 3 -



--------------------------------------------------------------------------------

Party or any other Person or any Collateral. Each Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated herein and that the waiver set forth in this Section 4 is knowingly
made in contemplation of such benefits. The Guarantors hereby waive any right to
revoke this Guaranty, and acknowledge that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

SECTION 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of any Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Collateral Agent or any
Investor against any Transaction Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Transaction Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations (other than inchoate indemnity
obligations) and all other amounts payable under this Guaranty (other than
inchoate indemnity obligations) shall have indefeasibly been paid in full in
cash and/or by complete conversion of all of the Company’s obligations under the
Notes to equity securities of the Company. If any amount shall be paid to a
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty and/or complete conversion of all
of the Company’s obligations under the Notes to equity securities of the
Company, such amount shall be held in trust for the benefit of the Collateral
Agent and the Investors and shall forthwith be paid to the Collateral Agent and
the Investors to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Transaction Document, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (a) any Guarantor shall make payment to the
Collateral Agent or any Investor of all or any part of the Guaranteed
Obligations, and (b) all of the Guaranteed Obligations (other than inchoate
indemnity obligations) and all other amounts payable under this Guaranty (other
than inchoate indemnity obligations) shall indefeasibly be paid in full in cash
and/or by complete conversion of all of the Company’s obligations under the
Notes to equity securities of the Company, the Collateral Agent and each
Investor will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

SECTION 6. Representations, Warranties and Covenants.

(a) Each Guarantor hereby represents and warrants severally as to themselves as
of the date first written above as follows:

(i) The Guarantor (A) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the

 

- 4 -



--------------------------------------------------------------------------------

jurisdiction of its organization as set forth on the signature pages hereto,
(B) has all requisite corporate, limited liability company or limited
partnership power and authority to conduct its business as now conducted and as
presently contemplated and to execute and deliver this Guaranty and each other
Transaction Document to which the Guarantor is a party, and to consummate the
transactions contemplated hereby and thereby and (C) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
would not result in a Material Adverse Effect.

(ii) The execution, delivery and performance by the Guarantor of this Guaranty
and each other Transaction Document to which the Guarantor is a party (A) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (B) do not and will not contravene its charter or
by-laws, its limited liability company or operating agreement or its certificate
of partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on the Guarantor or its properties do not
and will not result in or require the creation of any lien (other than pursuant
to any Transaction Document) upon or with respect to any of its properties, and
(C) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to it or its operations or any of its
properties which could reasonably be expected to result in a Material Adverse
Effect.

(iii) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority is required in connection with the due
execution, delivery and performance by the Guarantor of this Guaranty or any of
the other Transaction Documents to which the Guarantor is a party (other than
expressly provided for in any of the Transaction Documents).

(iv) Each of this Guaranty and the other Transaction Documents to which the
Guarantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or
other similar laws and equitable principles (regardless of whether enforcement
is sought in equity or at law).

(v) Except as set forth in the Disclosure Schedule to the Purchase Agreements,
the Registration Statement, the General Disclosure Package and Prospectus, there
is no pending or, to the best knowledge of the Guarantor, threatened action,
suit or proceeding against the Guarantor or to which any of the properties of
the Guarantor is subject, before any court or other governmental authority or
any arbitrator that (A) if adversely determined, could reasonably be expected to
have a Material Adverse Effect or (B) relates to this Guaranty or any of the
other Transaction Documents to which the Guarantor is a party or any transaction
contemplated hereby or thereby.

(vi) The Guarantor (A) has read and understands the terms and conditions of the
Purchase Agreements and the other Transaction Documents, and (B) now has and
will continue to have independent means of obtaining information concerning the
affairs,

 

- 5 -



--------------------------------------------------------------------------------

financial condition and business of the Company and the other Transaction
Parties, and has no need of, or right to obtain from any Investor, any credit or
other information concerning the affairs, financial condition or business of the
Company or the other Transaction Parties that may come under the control of any
Investor.

(vii) Each Guarantor that is a Foreign Subsidiary has consulted with appropriate
foreign legal counsel with respect to any of the above representations for which
non-U.S. law is applicable. Such foreign counsel were provided with copies of
this Guaranty and the Transaction Documents prior to rendering their advice.

(b) The Guarantor covenants and agrees that until indefeasible full and final
payment of the Guaranteed Obligations and/or complete conversion of all of the
Company’s obligations under the Notes to equity securities of the Company, it
will comply with each of the covenants expressed to apply to the Company’s
Subsidiaries or with which the Company covenants to cause the Subsidiaries’
compliance (except to the extent applicable only to a public company) which are
set forth in Section 4(d), (g) and (k) of the Purchase Agreements as if the
Guarantor were a party thereto.

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent and any Investor may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantors (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Collateral Agent or any such Investor to
or for the credit or the account of any Guarantor against any and all
obligations of the Guarantors now or hereafter existing under this Guaranty or
any other Transaction Document, irrespective of whether or not the Collateral
Agent or any such Investor shall have made any demand under this Guaranty or any
other Transaction Document and although such obligations may be contingent or
unmatured. The Collateral Agent and each Investor agrees to notify the relevant
Guarantor promptly after any such set-off and application made by the Collateral
Agent or such Investor, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Collateral Agent and each Investor under this Section 7 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Collateral Agent or such Investor may have under this Guaranty or any
other Transaction Document in law or otherwise.

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Guarantor from time to time party hereto that is a Foreign Subsidiary (as
defined in the Security Agreement) (together with the Italian Subsidiary, each,
a “Foreign Subsidiary”), to the address of the Company set forth on the

 

- 6 -



--------------------------------------------------------------------------------

signature page hereto, if to any Guarantor that is not a Foreign Subsidiary, to
it at its address set forth on the signature page hereto, or if to the
Collateral Agent or any Investor, to it at its respective address set forth in
the Purchase Agreements; or as to any Person at such other address as shall be
designated by such Person in a written notice to such other Person complying as
to delivery with the terms of this Section 8. All such notices and other
communications shall be effective (i) if mailed (by certified mail or airmail in
case of notice to a Foreign Subsidiary, postage prepaid and return receipt
requested), when received or five Business Days after deposited in the mails,
whichever occurs first; (ii) if telecopied, when transmitted and confirmation is
received, provided same is on a Business Day and, if not, on the next Business
Day; or (iii) if delivered by hand, upon delivery, provided same is on a
Business Day and, if not, on the next Business Day.

SECTION 9. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.

(a) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH GUARANTOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 10. WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH GUARANTOR
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE COLLATERAL
AGENT OR ANY INVESTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
COLLATERAL AGENT OR ANY INVESTOR WOULD NOT, IN THE EVENT OF ANY ACTION,
PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH
GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE COLLATERAL AGENT ENTERING INTO THIS AGREEMENT.

SECTION 11. Taxes.

(a) All payments made by any Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the respective
Transaction Document and shall be made without set-off, counterclaim, deduction
or other defense. All such payments shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, excluding taxes
imposed on the net income of the Collateral Agent or any Investor by the
jurisdiction in which the Collateral Agent or such Investor is organized or
where it has its principal lending office and United States taxes, levies,
imposts, deductions, charges or withholdings (all such nonexcluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities, collectively
or individually, “Taxes”). If any Guarantor shall be required to deduct or to
withhold any Taxes from or in respect of any amount payable hereunder or under
any other Transaction Document:

(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to the Collateral Agent or any Investor pursuant to this
sentence) the Collateral Agent and each Investor receives an amount equal to the
sum it would have received had no such deduction or withholding been made,

(ii) such Guarantor shall make such deduction or withholding,

(iii) such Guarantor shall pay the full amount deducted or withheld to the
relevant taxation authority in accordance with applicable law, and

(iv) as promptly as possible thereafter, such Guarantor shall send the
Collateral Agent or such Investor an official receipt (or, if an official
receipt is not available, such other documentation as shall be satisfactory to
the Collateral Agent or such Investor, as the

 

- 8 -



--------------------------------------------------------------------------------

case may be) showing payment. In addition, each Guarantor agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
from the execution, delivery, registration or enforcement of, or otherwise with
respect to, this Agreement or any other Transaction Document (collectively,
“Other Taxes”).

(b) Each Guarantor hereby indemnifies and agrees to hold the Collateral Agent
and each Investor (each an “Indemnified Party”) harmless from and against Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 11) paid by any
Indemnified Party as a result of any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document, and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
paid within 30 days from the date on which the Collateral Agent or such Investor
makes written demand therefor, which demand shall identify the nature and amount
of such Taxes or Other Taxes.

(c) If any Guarantor fails to perform any of its obligations under this
Section 11, such Guarantor shall indemnify the Collateral Agent and each
Investor for any taxes, interest or penalties that may become payable as a
result of any such failure. The obligations of the Guarantors under this
Section 11 shall survive the termination of this Guaranty and the payment of the
Obligations and all other amounts payable hereunder.

(d) If a Noteholder becomes aware that it is entitled to an exemption from or
reduction in withholding tax under the law of the jurisdiction in which
Guarantor is resident or treaty to which such jurisdiction is bound or party,
the Investor shall execute the certificate and such documents prescribed by
applicable law as will permit payments to be made without withholding or at a
reduced rate of withholding.

(e) If a Noteholder determines in its sole discretion that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Guarantors or with respect to which the Guarantors have paid additional amounts
pursuant to Section 11(a) hereof, it shall pay over such refund to the
Guarantors (but only to the extent of indemnity payments made, or additional
amounts paid, by the Guarantors under Section 11(a) hereof, with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Noteholder and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided,
that the Guarantors, upon the request of a Noteholder agrees to repay the amount
paid over to the Guarantors (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to a Noteholder in the event
such Noteholder is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require Noteholder to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Guarantors or any other Person.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 12. Miscellaneous.

(a) Each Guarantor will make each payment hereunder in lawful money of the
United States of America (“Dollars”) and in immediately available funds to the
Collateral Agent and each Investor, at such address specified by such Person
from time to time by notice to the Guarantors. The specification under this
Guaranty of Dollars is of the essence. Each Guarantor’s obligation hereunder and
under the other Transaction Documents to make payments in Dollars and shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than Dollars, except to the
extent that such tender or recovery results in the effective receipt by each
Investor of the full amount of Dollars expressed to be payable to such Investor
under this Guaranty or the other Transaction Documents. If, for the purpose of
obtaining or enforcing judgment in any court, it is necessary to convert into or
from any currency other than Dollars (such other currency being hereinafter
referred to as the “Judgment Currency”) an amount due in Dollars, the rate of
exchange used shall be that at which Investor could, in accordance with normal
lending procedures, purchase Dollars with the Judgment Currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to any Investor hereunder
shall, notwithstanding any judgment in such Judgment Currency, be discharged
only to the extent that, on the Business Day immediately following the date on
which such Investor receives any sum adjudged to be so due in the Judgment
Currency, such Investor may, in accordance with normal banking procedures,
purchase Dollars with the Judgment Currency. If the Dollars so purchased are
less than the sum originally due to such Investor in Dollars, each Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Investor against such loss, and if the Dollars so purchased
exceed the sum originally due to such Investor in Dollars, such Investor agrees
to remit to such Guarantor such excess.

(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by each Guarantor, the Collateral Agent
and each Investor, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

(c) No failure on the part of the Collateral Agent or any Investor to exercise,
and no delay in exercising, any right hereunder or under any other Transaction
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder or under any Transaction Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Collateral Agent and the Investors provided herein and in
the other Transaction Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law. The rights of the
Collateral Agent and the Investors under any Transaction Document against any
party thereto are not conditional or contingent on any attempt by the Collateral
Agent or any Investor to exercise any of their respective rights under any other
Transaction Document against such party or against any other Person.

(d) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

- 10 -



--------------------------------------------------------------------------------

(e) This Guaranty shall (i) be binding on each Guarantor and its respective
successors and assigns, and (ii) inure, together with all rights and remedies of
the Collateral Agent and each Investor hereunder, to the benefit of the
Collateral Agent, the Investors and their respective successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, the Collateral Agent and any Investor may assign or
otherwise transfer its rights and obligations under the Purchase Agreements or
any other Transaction Document to any other Person in accordance with the terms
thereof, and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to the Collateral Agent or such Investor, as
the case may be, herein or otherwise. None of the rights or obligations of any
Guarantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Collateral Agent and each Investor.

(f) This Guaranty reflects the entire understanding of the transaction
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, entered into before the date hereof.

(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(h) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 

NANOTRONICS, INC. By:  

 

Name:   Title:   EPOCH BIOSCIENCES, INC. By:  

 

Name:   Title:  

Guaranty